DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election
Applicant’s election of Invention I and species A1 without traverse in the Reply filed 25 February 2021 is acknowledged.  The elected Invention/species encompasses claims 1-9.  Claims 10-20 are withdrawn from further consideration as being drawn to nonelected Inventions.  The restriction is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear whether a CRDM is being positively recited.  For purposes of examination a CRDM is not considered as being positively recited.  That is, a CRDM is just one of many components that the recited cooling system can be associated with. 

The phrase “a fluid configured to: evaporate . . . from heat generated by the CRDM” is unclear.  For example, it is unclear whether (and to what extent) the evaporation of fluid is caused by heat generated by the CRDM, or by heat generated by the nuclear reactor core, or by any other generated heat.  It is unclear whether the heat (in the phrase) is generated only by the CRDM, and whether the fluid is only evaporated by CRDM heat.
Claim 2
The phrase “extending up from” is unclear in its meaning.  How the heat fins are positionally related to the drive coils is unclear.
The phrases “an inner portion of the drive coils and heat fins” and “an outer portion of the drive coils and heat fins” are unclear in their meaning.  No frame of reference is specified that would enable the skilled artisan to decide which portion of the drive coils and heat fins is to be regarded as an inner portion or an outer portion.
Claim 9
The phrase “the cooling system removes heat generated by the drive coils” is unclear.  For example, it is unclear whether the heat (in the phrase) is generated only by the drive coils, and whether the cooling system only removes drive coil heat.

Claims 2-9
Again, a CRDM is not positively recited.  The dependent claims 2-9 are unclear because they attempt to further define structure (e.g., a CRDM and/or a nuclear reactor) which is not positively recited.  Thus, it also appears these claims are incomplete.
Thus, none of the following features are positively recited: “drive coils in the CRDM” (claim 2); “heat fins extending up from drive coils” (claim 2); “disconnect coils configured to electromagnetically retain a disconnect magnet in the CRDM” (claim 3); “drive coils and the heat fins . . . around an annular drive shaft housing” (claim 4); “heat pipes . . . through the drive coils and the heat fins” (claim 5); “insulation formed around inner portions of the heat pipes” (claim 6); “heat pipes located in the heat fins” (claim 6); “condensation channels formed around the outside of the heat pipes” (claim 7); “heat pipes extend from the CRDM to an inside surface of a vessel that houses the nuclear reactor” (claim 8); “heat pipes . . . extend to a structure that conducts heat to an environment outside of the vessel that houses the nuclear reactor” (claim 8); “drive coils” (claim 9); “a drive shaft housing” (claim 9); “drive magnets” (claim 9); “a drive shaft” (claim 9); and “a nuclear control rod assembly” (claim 9).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):





Claims 2-9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
The claims 2-9 are unclear because they are directed to further defining structure (e.g.., a CRDM) which is not positively recited.  As best understood, these claims do not further define the structure of the cooling system. 
Applicant may cancel these claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim Interpretation
Again, a CRDM is not positively recited.  The claim 1 wording a “cooling system for” is merely an intended use.  The skilled artisan would understand that a conventional heat pipe includes a fluid which evaporates in an evaporation section and condenses in a condensation section.  The skilled artisan would also understand that a conventional heat pipe is capable of being used with many components, including a CRDM.  Thus, the skilled artisan would conclude that claim 1 reads on a conventional heat pipe. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohdansky (US 3,402,767).
Bohdansky teaches a conventional heat pipe which is capable of being used with many components, including a CRDM.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carvajal (US 2017/0206990).
Carvajal teaches a heat pipe (42, 50) next to a CRDM (26).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS58127385U (“JP”).
JP (cited via IDS) teaches a heat pipe (2) within or next to a CRDM. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikichi (JPS6383693A).
Hikichi (cited via IDS) teaches a heat pipe (9) next to a CRDM (8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either of Carvajal (US 2017/0206990) or JPS58127385U or Hikichi (JPS6383693A) as applied to claim 1 above, and further in view of DeWesse (US 3,992,255).
The skilled artisan would understand that electromagnetic driving of control rods (and the equipment therefor) is conventional in the art.  For example, DeWesse discloses a CRDM that includes conventional features of a drive coil (21), a drive magnet (23), and a drive shaft (50).  Modification of the CRDM of each of Carvajal, JPS58127385U, and Hikichi to have employed conventional features of a drive coil, drive magnet, and drive shaft would have been obvious to one of ordinary skill in the art. 

Objection to the Abstract
The abstract of the disclosure is objected to because:
It exceeds 150 words. 
It refers to purported merits or speculative applications of the invention (e.g., “cooling system may include”). 
It includes unclear wording (e.g., “extend up from), as discussed above.
It includes an unclear long rambling sentence which make it unclear where one feature ends and another feature begins (e.g., “This passive natural circulation cooling system reduces or eliminates the number of water hoses, piping, and other water pumping equipment typically used for cooling CRDM, or the requirement for air cooling, increasing nuclear reactor reliability and simplifying nuclear reactor operation and maintenance”.
It contains an improper marking “[00140]”.
The abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).

Additional Comment
Despite their lack of clarity (as noted above in the 35 U.S.C. 112 rejections), claims 2-8 have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646